DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-10, 12-17, 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites gathering a plurality of user data from an Internet of Things (IoT) connected sensor; identifying a personalized vocabulary based on the gathered plurality of user data; training a voice response system based on the gathered plurality of user data and the identified personalized vocabulary; receiving a verbal request; and responding to the received verbal request using the trained voice response system. 
The limitation of gathering user data, identifying a personalized vocabulary, and receiving a verbal request, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Similarly, the limitation of training a voice response, and responding to the received verbal request, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components of a voice response system. That is, other than reciting “training a voice response system” and “using the trained voice response system”, nothing in the claim element precludes the step from practically being performed in the mind. For example, “gathering” in the context of this claim encompasses in the mind collecting other users’ data during a conversation carried on a cellphone (an example of an Internet of Things (IoT) connected sensor). The recitation of a generic Internet of Things (IoT) sensor does not take the claim limitation out of the mental process grouping. For example, “identifying” in the context of this claim encompasses in the mind recognizing a personalized vocabulary based on the gathered plurality of user data. For example, but for the “a voice response system” language, “training” in the context of this claim encompasses in the mind memorizing and practicing with user data and identified personal vocabulary. For example, “receiving” in the context of this claim encompasses in the mind simply listening to a verbal request. And for example, but for the “using the trained voice response system” language, “responding” in the context of this claim encompasses in the mind answering the received verbal request. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – a voice response system in the training and responding steps. The voice response system in the training step is without recitation of performance. The voice response system in the responding step is recited at a high-level of generality (i.e., as a generic voice response system performing generic voice responses to verbal requests). This two steps amounts to no more than mere instructions to apply the exception, and merely automates the responding step, using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a voice response system amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 2 recites the gathered plurality of user data is selected from the group consisting of user mobility patterns, user travel locations, user preferences, user requests, user responses, user identification information, and user activities.
The limitation of user data is selected from the group of information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “selected” in the context of this claim encompasses in the mind to choose user information. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim recites no other additional element to impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.

Claim 3 recites identifying topical information of the gathered plurality of user data using contextual analysis via latent Dirichlet allocation (LDA); and determining a contextual significance of the gathered plurality of user data based on a social network contribution.
The limitation of identifying topical information of the gathered plurality of user data using contextual analysis via latent Dirichlet allocation (LDA), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic contextual analysis via mathematical concepts. That is, other than reciting “via latent Dirichlet allocation (LDA)”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “via latent Dirichlet allocation (LDA)” language, “identifying” in the context of this claim encompasses in the mind recognizing topic information of the user data. The “via latent Dirichlet allocation (LDA)” limitation is a mathematical concept of the mind understanding human natural language. The mere nominal recitation of a mathematical concept does not take the claim limitation out of the metal process grouping. Similarly, the limitation of determining a contextual significance of user data based on a social network contribution, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “determining” in the context of this claim encompasses in the mind to ingest and decide user input on social network of any importance. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic mathematical concepts, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim is directed to an abstract idea. The claim recites no other additional element to impose any meaningful limits on practicing the abstract idea. The claim is not patent eligible.

Claim 5 recites deconstructing the received verbal request; and using K-means clustering to identify content in the personalized vocabulary which is similar to the received verbal request.
The limitation of deconstructing the received verbal request, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “deconstructing” in the context of this claim encompasses in the mind digesting the received verbal request. Similarly, other than reciting “using K-means clustering”, the limitation of identifying content in the personalized vocabulary which is similar to the received verbal request, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, but for the “using K-means clustering” language, “identifying” in the context of this claim encompasses in the mind searching and deciding content related in the personalized vocabulary similar to the verbal request. The “using K-means clustering” limitation is a mathematical concept of the mind classifying items. The mere nominal recitation of a mathematical concept does not take the claim limitation out of the metal process grouping. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic mathematical concepts, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim is directed to an abstract idea. The claim recites no other additional element to impose any meaningful limits on practicing the abstract idea. The claim is not patent eligible.

Claim 6 recites leveraging a regional linguistic corpus of consolidated vocabularies, phrases, and vocal personalization to find content similar to the received verbal request.
This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “leveraging” in the context of this claim encompasses utilizing the corpus and vocal personalization in the mind to find similar content. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim is directed to an abstract idea. The claim recites no other additional element to impose any meaningful limits on practicing the abstract idea. The claim is not patent eligible.

Claim 7 recites utilizing the identified content to construct a response to the received verbal request.
This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “utilizing” in the context of this claim encompasses using the identified content in the mind to construct a response. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim is directed to an abstract idea. The claim recites no other additional element to impose any meaningful limits on practicing the abstract idea. The claim is not patent eligible.
Claim 8 recites a computer system for personalized voice responses, comprising: one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising: gathering a plurality of user data from an Internet of Things (IoT) connected sensor; identifying a personalized vocabulary based on the gathered plurality of user data; training a voice response system based on the gathered plurality of user data and the identified personalized vocabulary; receiving a verbal request; and responding to the received verbal request using the trained voice response system.
The limitations correspond to claim 1, other than reciting “a computer system” and also “one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method”. The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computer system”, nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element than claim 1 – using a computer system to perform the method as in claim 1. The computer system is recited at a high-level of generality (i.e., one or more generic processors with one or more generic memories and one or more generic storage medium) such that it amounts no more than mere instructions to automate applying the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer system to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 9 recites claim 2, other than recites “The computer system of claim 8”. Therefore, the claim is not patent eligible as analyzed in claim 2 and claim 8.

Claim 10 recites claim 3, other than recites “The computer system of claim 8”. Therefore, the claim is not patent eligible as analyzed in claim 3 and claim 8.

Claim 12 recites claim 5, other than recites “The computer system of claim 8”. Therefore, the claim is not patent eligible as analyzed in claim 5 and claim 8.

Claim 13 recites claim 6, other than recites “The computer system of claim 12”. Therefore, the claim is not patent eligible as analyzed in claim 6 and claim 12.
Claim 14 recites claim 7, other than recites “The computer system of claim 12”. Therefore, the claim is not patent eligible as analyzed in claim 7 and claim 12.

Claim 15 recites a computer program product for personalized voice responses, comprising: one or more non-transitory computer-readable storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor to cause the processor to perform a method comprising: gathering a plurality of user data from an Internet of Things (IoT) connected sensor; identifying a personalized vocabulary based on the gathered plurality of user data; P201810028US01Page 5 of 7training a voice response system based on the gathered plurality of user data and the identified personalized vocabulary; receiving a verbal request; and responding to the received verbal request using the trained voice response system.
The limitations, other than reciting “A computer program product”, correspond to claim 1 and claim 8. The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer program product executed in generic computer components. That is, other than reciting “A computer program product” and “the program instructions executable by a processor”, nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer program and generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element than claim 8 – using a computer program product to perform the method as in claim 1. The computer program product is recited at a high-level of generality (i.e., generic program instructions stored in generic storage media and performed by generic processors) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer program to perform steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 16 recites claim 2, other than recites “The computer program product of claim 15”. Therefore, the claim is not patent eligible as analyzed in claim 2 and claim 15.

Claim 17 recites claim 3, other than recites “The computer program product of claim 15”. Therefore, the claim is not patent eligible as analyzed in claim 3 and claim 15.

Claim 19 recites claim 5, other than recites “The computer program product of claim 15”. Therefore, the claim is not patent eligible as analyzed in claim 5 and claim 15.

Claim 20 recites claim 6, other than recites “The computer program product of claim 19”. Therefore, the claim is not patent eligible as analyzed in claim 6 and claim 19.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 8-9, 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shevchenko; Oleksiy et al. (US 10594757 B1, hereinafter Shev).

Regarding claim 1, Shev discloses:
A method (col 1, line 35: a method) for personalized voice responses (col 54, line 11: voice assistance & col. 55, line 22: generates personalized advice), the method comprising: 
gathering (col. 50, lines 58-62: data extracted … data from biometric sensors) a plurality of user data (col. 47, lines 54-55: access to user information … user communication profile & col. 64, line 22: personal user data) from an Internet of Things (IoT) (col. 54, lines 9-11: virtual reality glasses, home and office interactive assistant augmentation … voice assistance, wearables & col. 86, line 1:  gadgets, electronic devices) connected sensor (col. 27, line 44: sensor input from a wearable & col. 73, line 31: Body sensors); 
identifying a personalized vocabulary (col. 69, lines 46-47: identifying participants, verbal and non-verbal content and context & col. 48, line 1: individual context (e.g. vocabulary …) based on the gathered plurality of user data (col. 47, lines 54-55: access to user information through a user communication profile (e.g. knowledge of the user));
training (col. 32, lines 46-47: train a machine learning model) a voice response system based on the gathered plurality of user data and the identified personalized vocabulary (col. 3, line 23-28: content and context from a plurality of user profiles stored in the communication profile database … The processor may be trained … with prior communication … from the plurality of user profiles); 
receiving a verbal request (col. 23, line 22: receiving a request & col. 69, line 47: verbal and non-verbal content and context); and 
responding to the received verbal request (col. 48, lines. 61-65: voice input …receives and processes …generates an output & col. 69, lines 45-52: audio … communications … captured… identifying … verbal content … outgoing messages and providing real-time assistance… providing feedback) using the trained (col. 80, line 67: machine learning & col. 81, lines 10-11: training the corresponding learning algorithms) voice response system (col. 48, lines 57-66: system … voice input … generates an output … or feedback to the user).

Regarding claim 2, in addition to limitations in claim 1, Shev further discloses:
the gathered plurality of user data is selected from the group consisting of user mobility patterns (col. 51, lines 20-22: residential geographic location, professional/work geographic location, current geographic location, geographic location of origin … home country, city), user travel locations (col. 75, lines 28-29: relative spatial positions… location), user preferences (col. 51, lines 24-25: personal preferences), user requests (col. 58, line 34: personal request), user responses (col. 51, line 31: emotional states & col. 52, line 57: documents that the user generates or edits & col. 66, line 42: communications in a thread), user identification information (col. 64, lines 22-23: full name, contact details, addresses & col. 51, lines 17-19: age, gender, race … occupation… employment), and user activities (col. 58, line 15: user activity).

Regarding claim 8, limitations correspond to claim 1 are analyzed accordingly as claim 1.
Shev further discloses:
A computer system (col. 7, line 5: the system computer) for personalized voice responses, comprising: one or more processors (col. 83, line 8: a processor or processors), one or more computer-readable memories (col. 83, line 58: one or more of memories), one or more computer-readable tangible storage medium (col. 83, lines 58-59: one or more … computer readable media, storage media), and program instructions stored (col. 83, line 21: program instructions stored) on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method (method as claimed in claim 1 are analyzed accordingly as claim 1).

Regarding claim 9, in addition to limitations corresponds to claim 8, limitations correspond to claim 2 are analyzed accordingly as claim 2.

Regarding claim 15, limitations correspond to claim 1 are analyzed accordingly as claim 1.
Shev further discloses:
A computer program product (col. 83, lines 7-8: computer software, program codes and/or instructions) for personalized voice responses, comprising:
one or more non-transitory computer-readable storage media (col. 83, lines 58-59: one or more … computer readable media, storage media) and program instructions stored (col. 83, line 21: program instructions stored) on at least one of the one or more tangible storage media, the program instructions executable by a processor (col. 83, lines 38-40: program instructions … executed by the computing or processing) to cause the processor to perform a method (methods as claimed in claim 1 are analyzed accordingly as claim 1).

Regarding claim 16, in addition to limitations corresponds to claim 15, limitations correspond to claim 2 are analyzed accordingly as claim 2.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102 of this title, if the differences
between the claimed invention and the prior art are such that the claimed invention as a whole
would have been obvious before the effective filing date of the claimed invention to a person
having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
negated by the manner in which the invention was made.



Claims 3, 5-7, 10, 12-14, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shevchenko; Oleksiy et al. (US 10594757 B1, hereinafter Shev), in view of Pyati; Vikram (US 20190311301 A1, hereinafter Pyati).

Regarding claim 3, in additional to limitations in claim 1, Shev further discloses:
identifying (col. 69, lines 46: identifying participants) the personalized vocabulary (col. 48, line 1: individual context (e.g. vocabulary …)  based on the gathered plurality of user data further comprises: 
determining a contextual significance (FIG.13, 1308: analyzing the effectiveness of verbal and non-verbal content & col. 53, line 49: contextual information) of the gathered plurality of user data based on a social network contribution (col. 51, line 4: social media status updates & col. 58, line 61: social media post/comment).
While Shev teaches gathering plurality of user data, Shev does not teach in the context as claimed as:
identifying topical information of the gathered plurality of user data using contextual analysis via latent Dirichlet allocation (LDA);
In a related field of endeavor (e.g. machine learning modeling and evaluation and visualization), Pyati discloses:
identifying topical information ((0026], lines 8-10: LDA … assigning each word in each text to … produce topic representations) of the gathered plurality of user data using contextual analysis ([0032], lines 2-6: translating, transforming, or otherwise processing … for analyzing … for a particular context) via latent Dirichlet allocation (LDA) ([0024], line 6: Latent Dirichletian Allocation (LDA));
Therefore, it would have been obvious to one of the ordinary skilled in the art before the
effective filing date of the invention to use Pyati’s teaching of identifying topical information using contextual analysis via latent Dirichlet allocation for a personalized voice response with gathered plurality of user data, as taught by Shev. Doing so would have resulted in analyzing complex and heterogenous data sets to present the data in an intuitive manner for users to understand (Pyati, [0012], lines 3-5).


Regarding claim 5, in additional to limitations in claim 1, Shev further discloses:
receiving the verbal request further comprises: 
deconstructing (col. 77, lines 32-33: extract verbal and non-verbal content & col. 76, lines 29-41: analyze the user’s pronunciation … identify a grammatical error in the user's speech… detect inappropriate vocabulary… detect inflammatory language…) the received verbal request; 
identify content in the personalized vocabulary which is similar to (col. 2, lines 22-26: derived from … content and context from … user profiles… similar to …communication profile) the received verbal request (col. 23, line 22: receiving a request & col. 69, line 47: verbal and non-verbal content and context).
While Shev teaches identifying content in the personalized vocabulary which is similar to the received verbal request, Shev does not teach in the context as claimed of using K-means clustering in:
using K-means clustering to identify content in the personalized vocabulary which is similar to the received verbal request.
In a related field of endeavor (e.g. machine learning modeling and evaluation and visualization), Pyati discloses:
using K-means clustering (Shev’s identifying content in the personalized vocabulary which is similar to the received verbal request now modified with Pyati’s [0062], line 1: K-means clustering) to identify content in the personalized vocabulary which is similar to the received verbal request.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the
effective filing date of the invention to use Pyati’s teaching on using K-means clustering to identify content for a personalized voice response with personalized vocabulary, as taught by Shev. Doing so would have resulted in handling seemingly limitless of capture and storage of data and the proliferation of new sources of data (Pyati, [0002], lines 2-6).

Regarding claim 6, in addition to the elements stated above regarding claim 5, Shev in the combination further discloses:
leveraging a regional linguistic corpus of (col. 65, lines 25-26: corpus of texts by the people with same first language/proficiency) consolidated vocabularies, phrases (col. 50, lines 12-13: such as vocabulary … and … phrases), and vocal personalization (col. 57, lines 47-48: vocal inflections, volume, speech patterns) to find content similar to (col.3, lines 23-25: derived from … content … which are similar) the received verbal request (Fig. 5, 402: INPUT … dictating & 518: targeted/personalized content suggestions).

Regarding claim 7, in addition to the elements stated above regarding claim 5, Shev in the combination further discloses:
responding to the received verbal request using the trained voice response system further comprises: utilizing the identified content (FIG. 5, 518: targeted/personalized content) to construct a response (FIG. 5, 406: INTERACTIVE FEEDBACK & 408A: COMMUNICATION OUTPUT) to the received verbal request (FIG. 5, 402: INPUT … dictating).

Regarding claim 10, in addition to limitations corresponds to claim 8, limitations correspond to claim 3 are analyzed accordingly as claim 3.

Regarding claim 12, in addition to limitations corresponds to claim 8, limitations correspond to claim 5 are analyzed accordingly as claim 5.

Regarding claim 13, in addition to limitations corresponds to claim 8 and 12, limitations correspond to claim 6 are analyzed accordingly as claim 6.

Regarding claim 14, in addition to limitations corresponds to claim 8 and 12, limitations correspond to claim 7 are analyzed accordingly as claim 7.

Regarding claim 17, in addition to limitations corresponds to claim 15, limitations correspond to claim 3 are analyzed accordingly as claim 3.

Regarding claim 19, in addition to limitations corresponds to claim 15, limitations correspond to claim 5 are analyzed accordingly as claim 5.

Regarding claim 20, in addition to limitations corresponds to claim 15 and 19,  limitations correspond to claim 6 are analyzed accordingly as claim 6.


Claims 4, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shev, in view of SREENIVASAN RITHESH  et al. (WO 2020120180 A1, hereinafter Sree).

Regarding claim 4, in addition to limitations corresponds to claim 1, Shev further discloses:
training (col. 81, line 8: training the corresponding learning algorithms) the voice response system based on the gathered plurality of user data (col. 81, lines 7-8: collected, acquired …training data) and the identified personalized vocabulary further comprises a bi- directional long short-term memory (Bi-LSTM) (col. 81, line 4: bi-LSTMs) training module with a text and image information (col. 73, lines 65-66: text and … body language & col. 75, lines 10-14: facial expressions, posture … facial … recognition or data/identifiers sent by their devices & col. 52, line 42: images) based convolutional neural network (TI-CNN) (col 81, line 4: CNNs) module.
While Shev teaches a bi- directional long short-term memory (Bi-LSTM) training module, Shev does not teach in the context as claimed of a text and image information based convolutional neural network (TI-CNN) module in:
a bi- directional long short-term memory (Bi-LSTM) training module with a text and image information based convolutional neural network (TI-CNN) module.
In a related field of endeavor (e.g. augmented reality content generation), Sree discloses:
a bi- directional long short-term memory (Bi-LSTM) training module with a text and image information based convolutional neural network (TI-CNN) module (Shev’s Bi-LSTM as mapped above now modified with Sree’s [0025], line 2: Convolutional Neural Network (CNN) & lines 9-10: a single CNN may process both the image and text content).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the
effective filing date of the invention to use Sree’s teaching on using a text and image information based convolutional neural network for training on gathered user data with a bi- directional long short-term memory (Bi-LSTM) training module, as taught by Shev. Doing so would have resulted in efficiency offering support and services to customers and increased customer satisfaction (Sree, [0005], lines 3-4).

Regarding claim 11, in addition to limitations corresponds to claim 8, limitations correspond to claim 4 are analyzed accordingly as claim 4.

Regarding claim 18, in addition to limitations corresponds to claim 15, limitations correspond to claim 4 are analyzed accordingly as claim 4.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner
should be directed to CHIPING JU whose telephone number is (571)272-1557. The examiner can
normally be reached M-F 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders, can be reached on (571)272-7516. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.

/CHIPING JU/
Examiner, Art Unit 2655

/ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655